Mr. Justice Figueras
delivered the opinion of the court.
Attorney Herminio Díaz Navarro, on behalf of José Torres Diaz, filed an application for a writ of certiorari, for the correction of certain errors of procedure committed in an action of unlawful detainer based on the ground of the nonpayment of the rental agreed upon, instituted by the petitioner in the Municipal Court of Bayamon against Juan Martino, and subsequently continued in the District Court of San Juan by virtue of the appeal taken by the latter.
It is not stated in a clear and specific manner what were the errors of procedure which were committed, and this it was the duty of the petitioner to do upon making this application for a writ of certiorari.
*21But when sections 1144 to 1148 of the Revised Civil Code are alleged to have been violated, we must assume that the consignation of a sum representing the rental for the months of September, October, November, and December last was not made in accordance with the provisions cited, because it was on this ground that the dismissal of the appeal was prayed for under the provisions of section 15 of the Act establishing unlawful-detainer proceedings, approved March 9th of the preceding year; which prayer was denied by the judge of the district court, and after the trial had been held the complaint was dismissed.
Let- us see now whether any errors were committed in the consignation:
Section 12 of said Act establishing unlawful-detainer proceedings provides:
“Whenever the action of unlawful detainer is founded upon the nonpayment of the amounts agreed upon, the defendant shall he •denied the right of appeal unless he deposits in the office of the secretary of the court the amount due as the price .up to date of the judgment. ” .
Section 15 provides:
1 ‘ In the appeals -taken in actions commenced for nonpayment of the' stipulated rentals, the plaintiff may, at any stage of the appeal, move for the dismissal of the same in case the defendant fails to deposit in the office of the secretary of the court the amount of each and all of the installments under the lease as they become due. ’ ’
The petitioner alleges in his application that the rental for the months of September, October, and November had been deposited in the office of the secretary of the Municipal Court of Bayamon, and it is to be assumed, as nothing to the contrary is alleged, that the provisions of section 12, aforecited, had been complied with in all respects, in view of the fact that the appeal was allowed.
*22And if it be further alleged that the rental for the month of December last was also deposited in the office of the secretary of the district court, and it is not alleged that the subsequent installments were not deposited during the prosecution of the appeal, then it does not appear, nor is it alleged in the application, that an error was committed in thg procedure by 'the denial of the judge to dismiss the appeal, inasmuch as his decision conformed in all respects to the provisions of said section 15 of the act establishing unlawful-detainer proceedings upon which the petitioner bases his application.
It appears that in this case the prior deposit, required by the law establishing unlawful-detainer proceedings for the admission and prosecution of an appeal to its conclusion, is confused with the tender of payment and consignation referred to in sections 1144 to 1148 of the Bevised Civil Code.
A consignation in such case duly made is equivalent to the performance of the obligation to pay, and the consignation, made for the admission and prosecution of an appeal in an action of unlawful detainer to which the petitioner refers, is subordinate to the results of the final decision, and for this reason cannot be considered other than a deposit, as has been stated above.
Such consignation or deposit has been made, in accordance with the provisions of the special act establishing unlawful-detainer proceedings, in the offices of the secretaries' of the respective courts, as is to be inferred from the application for a writ of certiorari itself, and we therefore do not observe the errors of procedure committed, and the application for a writ of certiorari herein should be denied.

Denied.

Chief Justice Quiñones, and Justices Hernandez, Mac-Leary and Wolf concurred.